 



Exhibit 10.17
September 27, 1996
David Lidsky
Re: Employment Terms
Dear Mr. Lidsky:
Berkeley Integrated Technologies, Inc. is pleased to offer you the position of
Design Engineer, on the following terms.
You will be responsible for product and technology development. You will work at
our facility located at 2201 Broadway, Oakland, CA. Of course, Berkeley
Integrated Technologies, Inc. may change your position, duties, and work
location from time to time as it deems necessary.
Your compensation will be $3,000 per month, less payroll deductions and all
required withholdings. $1,800 per month of your compensation will be deferred
until September 27, 1997. You will be paid monthly and you will be eligible for
the following standard Company benefits as plans are established by the company:
medical insurance, vacation, sick leave, holidays. Details about these benefit
plans will be made available for your review. Berkeley Integrated Technologies,
Inc. may modify compensation and benefits from time to time as it deems
necessary.
As a Berkeley Integrated Technologies, Inc. employee, you will be expected to
abide by Company rules and regulations, and sign and comply with a Proprietary
Information and Inventions Agreement which prohibits unauthorized use or
disclosure of Berkeley Integrated Technologies, Inc. proprietary information.
Normal working hours are from 9:00 a.m. to 5:00 p.m., Monday through Friday. As
an exempt salaried employee, you will be expected to work additional hours as
required by the nature of your work assignments.
You may terminate your employment with Berkeley Integrated Technologies, Inc. at
any time and for any reason whatsoever simply by notifying Berkeley Integrated
Technologies, Inc. Likewise, Berkeley Integrated Technologies, Inc. may
terminate your employment at any time and for any reason whatsoever, with or
without cause or advance notice. This at-will employment relationship cannot be
changed except in a writing signed by a Company officer.





--------------------------------------------------------------------------------



 



The employment terms in this letter supersede any other agreements or promises
made to you by anyone, whether oral or written. As required by law, this offer
is subject to satisfactory proof of your right to work in the United States.
Please sign and date this letter, and return it to me if you wish to accept
employment at Berkeley Integrated Technologies, Inc. under the terms described
above.
We look forward to your favorable reply and to a productive and enjoyable work
relationship.

          Sincerely,
    /s/ Greg Hildebrand     Greg Hildebrand         

          Accepted:
    /s/ Dave Lidsky     Dave Lidsky   

                9/27/96     Date           

